FILED
                               NOT FOR PUBLICATION
                                                                                    DEC 14 2015
                       UNITED STATES COURT OF APPEALS                           MOLLY C. DWYER, CLERK
                                                                                  U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                             No. 13-56800

                Plaintiff - Appellee,                  D.C. No. 2:12-cv-01118-MMM-
                                                       RZ
 v.
                                                       MEMORANDUM*
 A REAL PROPERTY LOCATED IN LOS
 ANGELES,

                Defendant,

 VYACHESLAV ASTAKHOV,

                Appellant.

                     Appeal from the United States District Court
                        for the Central District of California
                    Margaret M. Morrow, District Judge, Presiding

                             Submitted December 10, 2015**
                                 Pasadena, California




       *      This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
Before:        GOULD and BERZON, Circuit Judges, and ZOUHARY,*** District
               Judge.


       Vyacheslav Astakhov appeals the district court’s orders entering default and

default judgment, forfeiting to the United States real estate that was the proceeds of

bankruptcy fraud. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

       1.      The court properly granted the Government’s application for default

before granting default judgment. In making each decision, the court considered

Astakhov’s relevant briefs.

       2.      Because his Opening Brief effectively ignores the district court’s finding

that Astakhov’s culpable conduct led to the default, Astakhov waived any challenge

to the finding. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999). In any

event, the culpable-conduct finding is not clearly erroneous. See Alan Neuman

Prods., Inc. v. Albright, 862 F.2d 1388, 1391 (9th Cir. 1988). The court did not abuse

its discretion in denying relief from default or default judgment on that ground alone.

See United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085,

1091 (9th Cir. 2010).




       ***      The Honorable Jack Zouhary, United States District Judge for the Northern District
of Ohio, sitting by designation.

                                                2
3.   The Request for Judicial Notice is denied as moot.

AFFIRMED.




                                 3